FILE COPY




                                  No. 07-15-00232-CV


Luis S. Lagaite                              §    From the 251st District Court
 Appellant                                          of Potter County
                                             §
v.                                                July 28, 2015
                                             §
Gregory C. Boland, et al.                         Opinion Per Curiam
 Appellee                                    §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated July 28, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo